ORDER
On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.2005), the district court concluded that “it would have imposed a different sentence had it known the guidelines were merely advisory.” The parties filed memoranda in response to our written invitation and agree that Gardner’s sentence should be vacated and the case remanded for resentencing. Accordingly, we VACATE Gardner’s sentence and REMAND for resentencing in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).